Title: From George Washington to Thomas McKean, 27 August 1781
From: Washington, George
To: McKean, Thomas


                        sir

                            Head Quarters Chatham 27th Augst 1781
                        
                        I have the Honor to inform Congress, that my Expectation of the Arrival of the Fleet of Monser DeGrasse, in the
                            Chesapeak Bay—with some other Circumstances, of which Congress were informed in my Letter of the 2d of Augst & in
                            which very little alterations have since taken place—have induced me to make an Alteration in the concerted Operations of
                            this Campaign. I am now on my March with a very considerable Detachment of the American Army and the whole of the French
                            Troops, for Virginia.
                        As I expect a few Days will bring me to Philadelphia I shall then have the Honor to open my Motives &
                            Intentions to Congress, more fully than it may be prudent to do by Letter at this Distance. I have the Honor to be with
                            the Highest Respect & Regard Your Excellency’s Most Obedt Servant
                        
                            Go: Washington
                        
                    